This is an application for writ of habeas corpus for the purpose of granting bail. The application was filed in this court on January 18, 1910.
It appears from the petition and the return made by the sheriff that the petitioner, George Jacobs, is held under a commitment issued by Hon. R. McMillan, judge of the Fourth judicial district, on an indictment returned in McClain county charging the petitioner with murder, and the petitioner was transferred from McClain county to the county jail in Cleveland county. A number of affidavits were filed as to the facts and circumstances of the homicide, and the additional representation is made by counsel for the petitioner that the petitioner's father is at this time dangerously ill and in a dying condition.
Under our Constitution all offenses are bailable, except in capital cases where the proof of guilt is evident or the presumption thereof is great. After due consideration of the facts disclosed *Page 553 
by the affidavit filed in support of the petition, we are of the opinion that the defendant is entitled to bail.
It is therefore ordered that the defendant be admitted to bail in the sum of $20,000, the sufficiency of security to be approved by the clerk of the district court of McClain county, and that on his approval of the bail in said sum the defendant be discharged from the custody of the sheriff of Cleveland county, where he is at present confined.